Case 2:19-cv-14394-RLR Document 1-3 Entered on FLSD Docket 10/16/2019 Page 1 of 2

Brian C. Chase
Managing Attorney

A AtlasLaw cea

F 813.840.3773

 

October 18, 2017

Via U.S. Certified Mail, R.R.R.,
and By Posting

George C. Friedel

Kathleen Hamilton Friedel

1993 East Lakeview Drive

Lot No. 1993

Sebastian, Florida 32958

y

RE: STATUTORY THIRTY (30) DAY NOTICE TO VACATE

Dear Mr. and Ms. Friedel:

We represent Park Place Community, L-L.C., the owner of Park Place mobile home
community (the “Community”). On February 15, 2017, you were provided a statutory notice to
cure your violations of §723.023(3), Fla.Stat., and the Community’s Rules and Regulations (the
“Rules”).

Section 723.023(3), Fla.Stat., provides that “A mobile home owner shall at all times
{c]omply with properly promulgated park rules and regulations and require other persons on the
premises with his or her consent to comply therewith and to conduct themselves in a manner that
does not unreasonably disturb other residents of the park or constitute a breach of the peace.”

Section 8.B of the Rules provides that “Dangerous or aggressive pets are not allowed. Any
animal that displays dangerous or aggressive behavior, as determined by Management in its sole
and unfettered discretion, must be removed from the premises. Aggressive behavior may include,
but is not limited to, lunging, growling, biting and/or barking at Residents or other pets.” Section
8.F of the Rules provides that “Management may require removal of pets that cause excessive
noise or disturb other Residents.” Section 8.] of the Rules provides that “Management reserves the
right to reject any pet, including exotic pets such as snakes, wild animals or other animals which,
in Management’s sole discretion, appear dangerous to others and/or inappropriate to house within
the community.”

Section | 1 of the Rules provides in pertinent part that “Noise or conduct which Community
Management finds objectionable, which disturbs the peaceful enjoyment of the Community by
neighbors, or a nuisance to other residents or which constitutes a breach of peace is prohibited.
Loud noises, annoying parties, abusive or profane language shall not be permitted at any time in
the Community. Ail Residents and their guests must conduct themselves in an orderly fashion and
must ensure that their pets behave in such a manner as not to annoy, disturb or interfere other
occupants of the Community.”

 

Historic Ybor City Office: 1701 N. 20" Street, Suite B, Tampa, Florida 33605
Case 2:19-cv-14394-RLR Document 1-3 Entered on FLSD Docket 10/16/2019 Page 2 of 2

Statutory Notice to Vacate
October 18, 2017
Page 2 of 2

You remain in violation of those Rules and §723.023(3) because you have failed to remove
your dog from the premises, despite the fact that your dog displays aggressive behavior that
endangers other residents of the Community and their pets.

Pursuant to §723.061, Fla.Stat. and in accordance therewith, your lease agreement is
terminated and you shall have thirty (30) days in which to vacate the premises. You are still
responsible for the monthly lot rental amount for the remainder of your tenancy in the Community
and any demand by our client for same is done so under a complete non-waiver of its rights to also
demand that you vacate the premises in accordance herewith.

PLEASE BE GOVERNED ACCORDINGLY.

Very truly yours,

ATLAS LAW
4 fff
A 2
C7
Brian C. Chase
BCC/ar
ee: Community Manager

 

Historic Ybor City Office: 1701 N. 20" Street, Suite B, Tampa, Florida 33605
